UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-44 ARCHER-DANIELS-MIDLAND COMPANY (Exact name of registrant as specified in its charter) Delaware 41-0129150 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 4666 Faries ParkwayBox 1470 Decatur, Illinois (Address of principal executive offices) 62525 (Zip Code) (217) 424-5200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated FilerxAccelerated Filero Non-accelerated FileroSmaller reporting Companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common Stock, no par value – 641,999,522 shares (April 30, 2009) PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Archer-Daniels-Midland Company Consolidated Statements of Earnings (Unaudited) Three Months Ended March 31, 2009 2008 (In millions, except per share amounts) Net sales and other operating income $ 14,842 $ 18,708 Cost of products sold 14,193 17,551 Gross Profit 649 1,157 Selling, general and administrative expenses 346 378 Other (income) expense – net 151 24 Earnings Before Income Taxes 152 755 Income taxes 144 238 Net Earnings $ 8 $ 517 Average number of shares outstanding – basic 642 644 Average number of shares outstanding – diluted 644 647 Basic and diluted earnings per common share $ 0.01 $ 0.80 Dividends per common share $ 0.14 $ 0.13 See notes to consolidated financial statements. Archer-Daniels-Midland Company Consolidated Statements of Earnings (Unaudited) Nine Months Ended March 31, 2009 2008 (In millions, except per share amounts) Net sales and other operating income $ 52,675 $ 48,032 Cost of products sold 48,947 44,997 Gross Profit 3,728 3,035 Selling, general and administrative expenses 1,092 1,071 Other (income) expense – net 164 (122 ) Earnings Before Income Taxes 2,472 2,086 Income taxes 829 656 Net Earnings $ 1,643 $ 1,430 Average number of shares outstanding – basic 643 644 Average number of shares outstanding – diluted 644 646 Basic earnings per common share $ 2.56 $ 2.22 Diluted earnings per common share $ 2.55 $ 2.21 Dividends per common share $ 0.40 $ 0.36 See notes to consolidated financial statements. Archer-Daniels-Midland Company Consolidated Balance Sheets (Unaudited) March 31, June 30, 2009 2008 (In millions) Assets Current Assets Cash and cash equivalents $ 2,188 $ 810 Short-term marketable securities 419 455 Segregated cash and investments 2,201 2,035 Receivables 7,236 11,483 Inventories 7,840 10,160 Other assets 430 512 Total Current Assets 20,314 25,455 Investments and Other Assets Investments in and advances to affiliates 2,369 2,773 Long-term marketable securities 620 590 Goodwill 493 506 Other assets 596 607 Total Investments and Other Assets 4,078 4,476 Property, Plant, and Equipment Land 229 238 Buildings 3,104 3,207 Machinery and equipment 12,575 12,410 Construction in progress 2,184 1,924 18,092 17,779 Accumulated depreciation (10,509 ) (10,654 ) Total Property, Plant, and Equipment 7,583 7,125 Total Assets $ 31,975 $ 37,056 Liabilities and Shareholders’ Equity Current Liabilities Short-term debt $ 255 $ 3,123 Accounts payable 6,450 6,544 Accrued expenses 2,663 4,722 Current maturities of long-term debt 43 232 Total Current Liabilities 9,411 14,621 Long-Term Liabilities Long-term debt 7,751 7,690 Deferred income taxes 644 473 Other 742 782 Total Long-Term Liabilities 9,137 8,945 Shareholders’ Equity Common stock 5,016 5,039 Reinvested earnings 8,866 7,494 Accumulated other comprehensive (loss) income (455 ) 957 Total Shareholders’ Equity 13,427 13,490 Total Liabilities and Shareholders’ Equity $ 31,975 $ 37,056 See notes to consolidated financial statements. Archer-Daniels-Midland Company Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended March 31, 2009 2008 (In millions) Operating Activities Net earnings $ 1,643 $ 1,430 Adjustments to reconcile net earnings to net cash provided by (used in) operating activities Depreciation 539 540 Asset abandonments 9 22 Deferred income taxes 167 205 Equity in (earnings) losses of affiliates, net of dividends 74 (211 ) Pension and postretirement accruals (contributions), net (96 ) 21 Other – net 41 203 Changes in operating assets and liabilities Segregated cash and investments (224 ) (674 ) Receivables 445 (2,231 ) Inventories 2,293 (4,506 ) Other assets 187 (55 ) Accounts payable and accrued expenses 773 2,089 Total Operating Activities 5,851 (3,167 ) Investing Activities Purchases of property, plant, and equipment (1,462 ) (1,312 ) Net assets of businesses acquired (44 ) (10 ) Investments in and advances to affiliates (15 ) (28 ) Distributions from affiliates, excluding dividends 10 15 Purchases of marketable securities (1,861 ) (1,022 ) Proceeds from sales of marketable securities 1,840 710 Proceeds from sales of business 258 10 Other – net 52 9 Total Investing Activities (1,222 ) (1,628 ) Financing Activities Long-term debt borrowings 102 1,308 Long-term debt payments (18 ) (59 ) Net borrowings (payments) under line of credit agreements (2,989 ) 4,362 Purchases of treasury stock (100 ) (61 ) Cash dividends (257 ) (232 ) Other – net 11 20 Total Financing Activities (3,251 ) 5,338 Increase (Decrease) In Cash and Cash Equivalents 1,378 543 Cash and Cash Equivalents-Beginning of Period 810 663 Cash and Cash Equivalents-End of Period $ 2,188 $ 1,206 See notes to consolidated financial statements. Archer-Daniels-Midland Company Notes to Consolidated Financial Statements (Unaudited) Note 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, these statements do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments (consisting of normal recurring accruals unless otherwise noted) considered necessary for a fair presentation have been included. Operating results for the quarter and nine months ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year ending June 30, 2009.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company's annual report on Form 10-K for the year ended June 30, 2008. Last-in, First-out (LIFO) Inventories Interim period LIFO calculations are based on interim period costs and management’s estimates of year-end inventory levels.Because the availability and price of agricultural commodity-based LIFO inventories are unpredictable due to factors such as weather, government farm programs and policies, and changes in global demand, quantities of LIFO-based inventories at interim periods may vary significantly from management’s estimates of year-end inventory levels. Note 2. New Accounting Standards During December 2007, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 141(R), Business Combinations (SFAS 141(R)). SFAS 141(R) replaces SFAS 141, Business Combinations and will change the financial accounting and reporting of business combination transactions.SFAS 141(R) requires recognizing, with certain exceptions, 100 percent of the fair values of assets acquired, liabilities assumed, and noncontrolling interests in acquisitions of less than a 100 percent controlling interest when the acquisition constitutes a change in control of the acquired entity; measuring acquirer shares issued and contingent consideration arrangements in connection with a business combination at fair value on the acquisition date with subsequent changes in fair value reflected in earnings; and expensing as incurred acquisition-related transaction costs. In April 2009, the FASB issuedFASB Staff Position (FSP) FAS 141(R)-1 which amends SFAS 141(R) by establishing a model to account for certain pre-acquisition contingencies. Under the FSP, an acquirer is required to recognize at fair value an asset acquired or a liability assumed in a business combination that arises from a contingency if the acquisition-date fair value of that asset or liability can be determined during the measurement period. If the acquisition-date fair value cannot be determined, then the acquirer should follow the recognition criteria in SFAS No.5,Accounting for Contingencies,and FASB Interpretation No.14, Reasonable Estimationof the Amount of a Loss – an interpretation of FASB Statement No.5.The Company will be required to adopt SFAS 141(R) and FSP FAS 141(R)-1 on July1, 2009, and will apply them prospectively to business combinations completed on or after that date. The impact of the adoption of SFAS 141(R) and FSP FAS 141(R)-1 will depend on the nature of acquisitions completed after the date of adoption. Archer-Daniels-Midland Company Notes to Consolidated Financial Statements (Unaudited) Note 2. New Accounting Standards (Continued) During December 2007, the FASB issued SFAS No. 160, Accounting and Reporting of Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51 (SFAS 160).SFAS 160 establishes accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary.It also amends the consolidation procedures of Accounting Research Bulletin No. 51, Consolidated Financial Statements (ARB 51) for consistency with the requirements of SFAS 141(R).The Company will be required to adopt SFAS 160 on July 1, 2009 and will apply it prospectively, except for the presentation and disclosure requirements, which will apply retrospectively. The Company believes the adoption of SFAS160 will not have a material impact on its consolidated financial statements. During
